      0:19-cv-00003-TLW       Date Filed 07/17/20     Entry Number 39      Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

 Clarence B. Jenkins, Jr.,                        C/A No. 0:19-cv-00003-TLW

                Plaintiff,

        v.

 Andrew Saul, Commissioner of the Social                           Order
 Security Administration,

                Defendant.




       Plaintiff Clarence Burnett Jenkins, Jr. brought this action pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3) to obtain judicial review of a final decision of the Defendant,

Commissioner of Social Security (Commissioner), denying his claims for Disability Insurance

Benefits. This matter is before the Court for review of the Report and Recommendation

(Report) filed by United States Magistrate Judge Paige J. Gossett, to whom this case was

previously assigned. In the Report, the Magistrate Judge recommends affirming the

Commissioner’s decision. ECF No. 32. Plaintiff filed objections to the Report, to which the

Commissioner replied. ECF Nos. 34, 35. The Plaintiff then filed a reply to the Commissioner’s

reply. ECF No. 37. This matter is now ripe for disposition.

        The Court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s Report and Recommendation to which a specific objection is registered,

and may accept, reject, or modify, in whole or in part, the recommendations contained in that

report. 28 U.S.C. § 636. In conducting this review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections…. The Court is not bound by the
       recommendation of the magistrate judge but, instead, retains responsibility for

                                              1
      0:19-cv-00003-TLW        Date Filed 07/17/20     Entry Number 39       Page 2 of 4




       the final determination. The Court is required to make a de novo determination
       of those portions of the report or specified findings or recommendation as to
       which an objection is made. However, the Court is not required to review,
       under a de novo or any other standard, the factual or legal conclusions of the
       magistrate judge as to those portions of the report and recommendation to
       which no objections are addressed. While the level of scrutiny entailed by the
       Court’s review of the Report thus depends on whether or not objections have
       been filed, in either case the Court is free, after review, to accept, reject, or
       modify any of the magistrate judge’s findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

        The Court has carefully reviewed the Report, the objections thereto, and all other

relevant filings. In this case, Plaintiff alleges that he “suffers from a severe Traumatic Brain

Injury (TBI) and Post-concussion syndrome from two separate impact to the head in close

proximity to each other by hitting a metal table on February 10, 2013 at Amazon.com and

again on August 4, 2015 by hitting a wooden suggestion box at Dorn VA Medical Center.”

ECF No. 1 at 1. The ALJ found that the Plaintiff did in fact suffer from Traumatic Brain Injury

noting that the initial injury occurred in 2013 and he suffered neck pain, arm pain, numbness,

and blurred vision. However, neurological examinations after the injury were negative for any

contusions or identifiable harm and the Plaintiff returned to work the next day. The ALJ also

found non-severe impairment of hiatal hernia which was controlled by medicine. The

Plaintiff’s daily activities include getting dressed, bathing, preparing microwave meals, and

washing his own clothes. Id. at 7.

       The ALJ found, based on a review of the medical evidence, primarily the opinion

evidence, that the Plaintiff had the residual functional capacity to perform light work. In

coming to this conclusion, the ALJ considered and adopted the opinion evidence of Dr. Abu-

Ata, Dr. David E. Stickler, Dr. James H. Way, and Dr. Carol E. Benoit-Fischer. Based on the



                                               2
      0:19-cv-00003-TLW        Date Filed 07/17/20     Entry Number 39        Page 3 of 4




Plaintiff’s ability to perform light work, the vocational expert concluded that there are jobs in

the national economy that he could perform, including Office Helper and Mailroom clerk.

Therefore, the ALJ found that Plaintiff was “not disabled.”

       In the Report the Magistrate Judge found that “upon thorough review of the ALJ’s

decision and the record…that the ALJ’s findings and conclusions are comfortably within the

bounds of substantial evidence.” ECF No. 32 at 10. The Magistrate Judge found that the

Plaintiff “failed to demonstrate that the ALJ’s decision is unsupported by substantial evidence

or controlled by an error of law.” Id. at 7. Rather, the Magistrate Judge found that the ALJ’s

decision “reflects careful consideration of the medical evidence, including the treatment notes

and the imaging tests, as well as the opinion evidence of Jenkin’s subjective reports.” Id.

       In his objections, filed pro se, Plaintiff argues that the Magistrate Judge was biased

towards him. Defendant responds in their reply that this assertion is without merit. The

defendant argues to the contrary, “the Magistrate Judge carefully reviewed the evidence, fully

considered Plaintiff’s argument that the ALJ erred in finding him not disabled, and found that

the ALJ’s decision was amply supported by substantial evidence.” ECF No. 35 at 2.

Additionally, the Defendant argues that because this argument was raised for the first time in

the objections, that Plaintiff has waived this argument. The Plaintiff then filed a “reply” to

the Defendant’s Reply. In Plaintiff’s additional filing, the Plaintiff states again, in a cursory

fashion, that the Magistrate Judge is biased against him.

       After careful consideration, the Court finds there is no evidence in the record to show

bias on behalf of the Magistrate Judge other than bald assertions from the Plaintiff. The

Magistrate Judge’s analysis is based solely on the facts in the record and the Plaintiff points

to no evidence of bias. The Plaintiff’s disagreement with the Magistrate Judge appears to be



                                                3
     0:19-cv-00003-TLW         Date Filed 07/17/20     Entry Number 39        Page 4 of 4




based solely on previous decisions. The Court accepts the analysis of the Magistrate Judge

which concludes that there is substantial evidence to support the ALJ’s decision to deny

benefits. The role of this Court is to decide (1) whether the ALJ has supported his decision

with substantial evidence, and (2) whether the conclusions reached by the Commissioner are

legally correct. Hays v. Sullivan, 907 F.2d 1453 (4th Cir. 1990). The Court accepts the detailed

analysis set forth in the Report of the Magistrate Judge.

       For these reasons and those stated in the Report, it is hereby ORDERED that the

Report, ECF No. 32, is ACCEPTED, and Plaintiff’s objections, ECF No. 34, are

OVERRULED. For the reasons articulated by the Magistrate Judge, the Commissioner’s

decision is hereby AFFIRMED.

       IT IS SO ORDERED.

                                                            s/ Terry L. Wooten_____________
                                                            Senior United States District Judge

July 17, 2020
Columbia, South Carolina




                                               4
